DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 07 May 2020 in reference to application 16/868,685.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining semantic object specifications, obtaining data related to semantic object specifications, determining values of variables using the data, generating natural language text with the values but generating first and second intermediate representations and then generating text. The limitation of obtaining semantic object specifications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated 

Claims 2-16, 18, and 20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  These claims depend on Claims 1, 17, and 20.  Additional actions recited in these claims can similar be performed in the mind as they are similar obtaining, determining and generating steps as recited in claims 1, 17 and 20.  Although claim 15 recites somewhat different limitations such as generating an electronic document and transmitting the 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 1, the closest prior art of record, Reiter (US PAP 2015/0169,547) teaches a method for generating natural language text with a natural language generation (NLG) system, the 5NLG system communicatively coupled to at least one data store (abstract), the method comprising: 
using at least one computer hardware processor (0046, processors) to perform: 
obtaining a first specification, the first specification specifying a first set of one or more data variables, first attributes, a first vocabulary, and a first document structure configuration (0059-61, document plan, discourse model, syntactic features, constants and slots); 
obtaining, from the at least one data store, first data related to the first set of data variables of the first semantic object (0022, raw input data); 
determining values of at least some of the first set of data variables using the 15first data obtained from the at least one data store (0035, slot level rules used to fill slots with data); 
generating the natural language text including a first natural language text segment, using the first specification of the first semantic object, the values of at least some of the first set of data variables, and the NLG system (0072 generating natural language text).

obtaining a first specification of the first semantic object, the first specification specifying a first set of one or more data variables of the first semantic object, first attributes of the first semantic object, a first vocabulary of the first 10semantic object, and a first document structure configuration of the first semantic object.
In the same field natural language processing, Heidasch (US PAP 2014/0108304) teaches a natural language generation (NLG) system using a plurality of semantic objects including a first semantic object (0025, semantic objects),
obtaining a first specification of the first semantic object, the first specification specifying a first set of one or more data variables of the first semantic object, first attributes of the first semantic object, a first vocabulary of the first 10semantic object, and a first document structure configuration of the first semantic object (0025-27, semantic object definitions define the objects attributes and relations).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use semantic objects as taught by Heidasch in the system of Reiter in order to increase the accuracy of natural language processing (Heidasch 0004)
However the prior art of record does not teach or fairly suggest the limitations of “generating the natural language text including a first natural language text segment, using the first specification of the first semantic object, the values of at least some of the first set of data variables, and the NLG system, at least in part by:  

generating a second intermediate representation of the first semantic object from the first intermediate representation using the first vocabulary of 25the first semantic object; and 
generating the first natural language text segment from the second intermediate representation of the first semantic object; and outputting the generated natural language text” 
when combined with each and every other limitation of the claim.  Therefore claim 1 contains allowable subject matter.

Claims 17 and 19 contain similar subject matter as claim 1 and therefore contain allowable subject matter as well.

Claims 2-16, 18, and 20 depend on and further limit claims 1, 17, and 19 and therefore contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KRISHNAMURTHY (US PAP 2018/0300311) teaches generating natural language with objects as well, but lacks the first and second intermediate representation as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655